—In an action to recover no-fault insurance benefits for medical services rendered, the plaintiff appeals from an order of the Supreme Court, Nassau County (Parga, J.), dated March 22, 2000, which granted the defendant’s motion pursuant to CPLR 5015 (a) and conditionally vacated its default in answering the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion and conditionally vacating its default in answering the complaint. The defendant sustained its burden of providing a reasonable excuse for its failure to *457serve a timely answer and demonstrating the existence of a potentially meritorious defense to the action (see, Nikac v Rukaj, 276 AD2d 537; Misra & Assocs. v 1155 Dekalb Ave. Corp., 273 AD2d 450; Mercado v Ospina, 269 AD2d 370). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.